Name: Council Decision (EU) 2017/1766 of 25 September 2017 on the position to be adopted on behalf of the European Union within the EPA Committee established by the Interim agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, regarding the accession of the Republic of Croatia to the European Union and changes in the list of countries and territories associated with the European Union
 Type: Decision
 Subject Matter: Africa;  European construction;  America;  EU institutions and European civil service;  Europe;  cooperation policy
 Date Published: 2017-09-28

 28.9.2017 EN Official Journal of the European Union L 250/61 COUNCIL DECISION (EU) 2017/1766 of 25 September 2017 on the position to be adopted on behalf of the European Union within the EPA Committee established by the Interim agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, regarding the accession of the Republic of Croatia to the European Union and changes in the list of countries and territories associated with the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), Article 211 and Article 218(9) thereof, Having regard to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) The Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (the Agreement) has applied provisionally since 14 May 2012. (2) The Treaty concerning the accession of the Republic of Croatia to the European Union was signed on 9 December 2011 and entered into force on 1 July 2013. (3) The Republic of Croatia acceded to the Agreement on 22 March 2017 by depositing its act of accession. (4) Pursuant to Article 67 of the Agreement, the EPA Committee may decide on any amending measures that might be necessary in connection with the accession of new Member States to the Union. (5) Article 70 of the Agreement provides that the Annexes and Protocols to the Agreement form an integral part thereof and may be reviewed and or amended by the EPA Committee. (6) Following the change of status of Mayotte (2) and Saint-BarthÃ ©lemy (3), and the entry into force of Council Decision 2013/755/EU on the association of the overseas countries and territories with the European Union (4), the list of overseas countries and territories in Annex IX to Protocol 1 to the Agreement should be updated. (7) It is appropriate to establish the position to be adopted on behalf of the European Union within the EPA Committee regarding the accession of the Republic of Croatia to the European Union and changes of status of some countries and territories associated with the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the EPA Committee established by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, regarding the accession of the Republic of Croatia to the European Union and changes in the list of countries and territories associated with the Union, shall be based on the attached draft Decision. Minor changes to the draft Decision may be agreed by the representative of the Union in the EPA Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2017. For the Council The President M. MAASIKAS (1) OJ L 111, 24.4.2012, p. 2. (2) European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ L 204, 31.7.2012, p. 131). (3) European Council Decision 2010/718/EU of 29 October 2010 amending the status with regard to the European Union of the island of Saint-BarthÃ ©lemy (OJ L 325, 9.12.2010, p. 4). (4) Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (OJ L 344, 19.12.2013, p. 1). ANNEX DRAFT DECISION No ¦/2017 OF THE EPA COMMITTEE ESTABLISHED BY THE INTERIM AGREEMENT ESTABLISHING A FRAMEWORK FOR AN ECONOMIC PARTNERSHIP AGREEMENT BETWEEN THE EASTERN AND SOUTHERN AFRICA STATES, ON THE ONE PART, AND THE EUROPEAN COMMUNITY AND ITS MEMBER STATES, ON THE OTHER PART, of ¦ regarding the accession of the Republic of Croatia to the European Union and changes in the list of countries and territories associated with the European Union THE EPA COMMITTEE, Having regard to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (1) (the Agreement), signed in Grand Baie on 29 August 2009 and provisionally applied since 14 May 2012, and in particular Articles 63, 67 and 70 thereof, Having regard to the Treaty concerning the accession of the Republic of Croatia to the European Union, and the act of accession to the Agreement deposited by the Republic of Croatia on 22 March 2017, Whereas: (1) Pursuant to Article 63 of the Agreement, the Agreement applies, on the one hand, to the territories in which the Treaty on the Functioning of the European Union applies and under the conditions laid down in that Treaty, and, on the other hand, to the territories of the Signatory Eastern and Southern Africa States (ESA States). (2) Pursuant to Article 67(3) of the Agreement, the EPA Committee may decide on any amending measures that might be necessary following the accession of new Member States to the European Union. (3) Article 70 of the Agreement provides that the Annexes and Protocols to the Agreement form an integral part thereof and may be reviewed and or amended by the EPA Committee. (4) Following the change of status of Mayotte (2) and Saint-BarthÃ ©lemy (3), and the entry into force of Council Decision 2013/755/EU on the association of the overseas countries and territories with the European Union (4), the list of overseas countries and territories in Annex IX to Protocol 1 to the Agreement should be updated, HAS ADOPTED THIS DECISION: Article 1 The Republic of Croatia, as a a Party to the Agreement, shall, in the same manner as the other Member States of the Union, respectively adopt and take note of the texts of the Agreement, as well as the Annexes, Protocols and Declarations attached thereto. Article 2 The Agreement is amended as follows: (1) Article 69 is replaced by the following: Article 69 Authentic texts This Agreement is drawn up in duplicate in the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic.. (2) Annex IV to Protocol 1 is replaced by the following: ANNEX IV to Protocol 1 Invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (5)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (6). Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera n.o ¦ (5)) declara que, salvoindicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (6). Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br ¦ (5)) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦ (6) preferencijalnog podrijetla. Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (5)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (6). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (5)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (6). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (5)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (6) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (5)) deklareerib, et need tooted on ¦ (6) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (5)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (6). English version The exporter of the products covered by this document (customs authorisation No ¦ (5)) declares that, except where otherwise clearly indicated, these products are of ¦ (6) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦ (5)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (6). Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (5)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (6). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (5)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (6). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (5)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (6) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (5)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (6) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (5)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (6). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (5)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (6). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (5)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (6) preferencyjne pochodzenie. Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ¦ (5)), declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (6). Romanian version Exportatorul produselor ce fac obiectul acestui document (autorizaÃ ia vamalÃ  nr. ¦ (5)) declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦ (6). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (5)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (6) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (5)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (6). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (5)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (6). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (5)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (6). ¦ (7) (Place and date) ¦ (8) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script) Notes . (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank." (6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM." (7) These indications may be omitted if the information is contained on the document itself." (8) See Article 21(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory." Article 3 The European Union shall communicate to the ESA States the Croatian language version of the Agreement. Article 4 1. The Agreement shall be applied to goods exported, from either one of the ESA States to the Republic of Croatia or from the Republic of Croatia to one of the ESA States, which comply with the provisions of Protocol 1 to the Agreement and which on 1 July 2013 were either en route or in temporary storage, in a customs warehouse or in a free zone in one of the ESA States or in the Republic of Croatia. 2. In the cases referred to in paragraph 1, preferential treatment shall be granted subject to the submission to the customs authorities of the importing country, within four months of the date of entry into force of this Decision, of a proof of origin issued retrospectively by the customs authorities of the exporting country. Article 5 ESA States shall undertake not to make any claim, request or referral nor to modify or withdraw any concession pursuant to Articles XXIV.6 and XXVIII of the GATT 1994 or Article XXI of the GATS in relation to the accession of the Republic of Croatia to the European Union. Article 6 Annex IX to Protocol 1 to the Agreement is replaced by the following: ANNEX IX to Protocol 1 Overseas countries and territories Within the meaning of this Protocol, overseas countries and territories means the countries and territories referred to in Part Four of the Treaty establishing the European Community listed below: (This list is without prejudice to the status of these countries and territories, or future changes in their status.) 1. Overseas countries and territories that have special relations with the Kingdom of Denmark:  Greenland. 2. Overseas countries and territories that have special relations with the French Republic:  New Caledonia and Dependencies,  French Polynesia,  Saint Pierre and Miquelon,  Saint BarthÃ ©lemy,  French Southern and Antarctic Territories,  Wallis and Futuna. 3. Overseas countries and territories that have special relations with the Kingdom of the Netherlands:  Aruba,  Bonaire,  CuraÃ §ao,  Saba,  Sint Eustatius,  Sint Maarten. 4. Overseas countries and territories that have special relations with the United Kingdom of Great Britain and Northern Ireland:  Anguilla,  Bermuda,  Cayman Islands,  Falkland Islands,  South Georgia and the South Sandwich Islands,  Montserrat,  Pitcairn,  Saint Helena and Dependencies,  British Antarctic Territory,  British Indian Ocean Territory,  Turks and Caicos Islands,  British Virgin Islands. . Article 7 This Decision shall enter into force on ¦. Articles 3 and 4 shall apply with effect from 1 July 2013. Done at ¦, on ¦. For the signatory ESA States For the European Union (1) OJ L 111, 24.4.2012, p. 2. (2) European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ L 204, 31.7.2012, p. 131). (3) European Council Decision 2010/718/EU of 29 October 2010 amending the status with regard to the European Union of the island of Saint-BarthÃ ©lemy (OJ L 325, 9.12.2010, p. 4). (4) Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (OJ L 344, 19.12.2013, p. 1).